Exhibit 10.130

EXECUTION VERSION

AMENDMENT NO. 8

TO MORTGAGE LOAN PARTICIPATION PURCHASE AND SALE AGREEMENT

Amendment No. 8 to Mortgage Loan Participation Purchase And Sale Agreement,
dated as of March 27, 2014 (this “Amendment”), by and among Bank of America,
N.A. (“Purchaser”), PennyMac Corp. (“Seller”), PennyMac Mortgage Investment
Trust and PennyMac Operating Partnership, L.P. (individually and collectively,
the “Guarantor”).

RECITALS

Purchaser, Guarantor and Seller are parties to that certain Mortgage Loan
Participation Purchase And Sale Agreement, dated as of December 23, 2011, (as
amended from time to time, the “Existing MLPSA”; and as further amended by this
Amendment, the “MLPSA”). The Guarantor is a party to that certain Guaranty (as
amended from time to time, the “Guaranty”), dated as of December 23, 2011, made
by Guarantor in favor of Purchaser.

Purchaser, Seller and Guarantor have agreed, subject to the terms and conditions
of this Amendment, that the Existing MLPSA be amended to reflect certain agreed
upon revisions to the terms of the Existing MLPSA. As a condition precedent to
amending the Existing MLPSA, Purchaser has required Guarantor to ratify and
affirm the Guaranty on the date hereof.

Accordingly, Purchaser, Seller and Guarantor hereby agree, in consideration of
the mutual promises and mutual obligations set forth herein, that the Existing
MLPSA is hereby amended as follows:

SECTION 1. Facility Fee. Section 2 of the Existing MLPSA is hereby amended by
deleting clause (g) in its entirety and replacing it with the following
(modified text underlined for review purposes only):

(g) The Facility Fee shall be deemed earned in full on the Effective Date and if
the Agreement is renewed, thereafter on or before the anniversary of the
Effective Date. The Facility Fee shall be payable in monthly installments, which
shall be paid on March 27, 2014 and on the fifth (5th) day of every month
thereafter; provided that if any such day is not a Business Day, the next
succeeding Business Day. Such payment shall be made in Dollars, in immediately
available funds, without deduction, set-off or counterclaim, to Purchaser at
such account designated by Purchaser. In the event Seller terminates the
Agreement prior to the Expiration Date, the unpaid portion of the Facility Fee
shall be paid in full. In the event Purchaser notifies Seller in writing that it
shall no longer purchase Participation Certificates from Seller in accordance
with the Agreement other than due to the occurrence of a Potential Default or
Event of Default, Purchaser shall refund to Seller a pro-rated portion of the
Facility Fee.

SECTION 2. Covenants of Seller. Section 11 of the Existing MLPSA is hereby
amended by deleting subsection (a)(iv) in its entirety and replacing it with the
following:

(iv) Profitability. (A) PMIT shall maintain profitability of at least $1.00 in
Net Income for the Test Period; and (B) PMOP shall maintain profitability of at
least $1.00 in Net



--------------------------------------------------------------------------------

Income for the Test Period less any mark-to-market adjustments with respect to
the derivative related to the issuance of PennyMac Corp. 5.375% Exchangeable
Senior Notes due 2020.

SECTION 3. Fees and Expenses. Seller hereby agrees to pay to Purchaser, on
demand, any and all reasonable fees, costs and expenses (including reasonable
fees and expenses of counsel) incurred by Purchaser in connection with the
development, preparation and execution of this Amendment, irrespective of
whether any transactions hereunder are executed.

SECTION 4. Conditions Precedent. This Amendment shall become effective as of the
date hereof upon Purchaser’s receipt of this Amendment, executed and delivered
by a duly authorized officer of Purchaser, Seller and Guarantor.

SECTION 5. Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing MLPSA shall continue to be, and shall remain, in full
force and effect in accordance with its terms.

SECTION 6. Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.

SECTION 7. Severability. Each provision and agreement herein shall be treated as
separate and independent from any other provision or agreement herein and shall
be enforceable notwithstanding the unenforceability of any such other provision
or agreement.

SECTION 8. GOVERNING LAW. THE AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE
LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS
PRINCIPLES THEREOF.

SECTION 9. Reaffirmation of Guaranty. The Guarantor hereby (i) agrees that the
liability of Guarantor or rights of Purchaser under the Guaranty shall not be
affected as a result of this Amendment, (ii) ratifies and affirms all of the
terms, covenants, conditions and obligations of the Guaranty and
(iii) acknowledges and agrees that such Guaranty is and shall continue to be in
full force and effect.

[SIGNATURE PAGE FOLLOWS]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

BANK OF AMERICA, N.A., as Purchaser By:  

/s/ Adam Robitshek

  Name:  Adam Robitshek   Title:    Vice President PENNYMAC CORP., as Seller By:
 

/s/ Pamela Marsh

  Name:  Pamela Marsh   Title:    Executive Vice President, Treasurer PENNYMAC
MORTGAGE INVESTMENT TRUST, as Guarantor By:  

/s/ Pamela Marsh

  Name:  Pamela Marsh   Title:    Executive Vice President, Treasurer PENNYMAC
OPERATING PARTNERSHIP, L.P., as Guarantor By:   PennyMac GP OP, Inc., its
General Partner By:  

/s/ Pamela Marsh

  Name:  Pamela Marsh   Title:    Executive Vice President, Treasurer

 

Signature Page to Amendment No. 8 to MLPSA